TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00788-CV




Rosa Nichols, Appellant

v.

Texas State Auditor’s Office, Appellee





FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
NO. 264,422, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        Appellant Rosa Nichols and appellee Texas State Auditor’s Office no longer wish to
pursue this appeal and have filed a joint motion to dismiss this appeal.  We grant the motion and
dismiss the appeal.  Tex. R. App. P. 42.1(a)(1).
 
 
                                                                        __________________________________________
                                                                        Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   August 9, 2006